OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification

Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II).
 
Specifically: The term “reference” view does not have any clear meaning in United States Design Patent practice. The view in 1.8 appears to be disclosing a second perspective view shown in a condition of use.

Therefore for clarity, the description of reproduction 1.8 should be amended. Suggested language:

--1.8 : Second perspective, shown in a state of use--

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 103

The claim is refused under 35 U.S.C. 103 as being unpatentable over ViewSonic Monitor Hood. 

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

The ViewSonic Monitor Hood has an overall appearance that is basically the same as the claimed design. Both designs disclose a monitor hood or sun shade comprised of three separate panels. The top panel is an elongated narrow rectangle in form, and the two side panels are four-sided shapes which are flat on three sides, contain three right angles, but have a curved leading edge with a rounded obtuse angle 

The two designs differ in that the ViewSonic Monitor Hood has more rounded fore edges, that the rectangular feature on the top of the upper surface of the design is oriented differently, and in that the ViewSonic Monitor Hood is affixed to the monitor using straps where the claimed design appears to lack these straps.

    PNG
    media_image1.png
    755
    750
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    865
    894
    media_image2.png
    Greyscale

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to fashion the ViewSonic Monitor Hood with a more rounded leading edge, with a rectangular element on the top surface having a different orientation, and lacking straps.

For purposes of design patent examination, the cited prior art design is analogous to the claimed design. This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are meant to affix to a display monitor and shade it from sun, view, etc. Note also that case law has held that one skilled in the art is charged with knowledge of all related art. In re Antle, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 211 USPQ 782 (CCPA 1982).

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that  constitutes the test of design patentability. See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

It is well established precedent in designs that simply presenting a rounder, or sharper, edge to an otherwise identical design is well within the purview of one with ordinary skill in the art. E.g. “Rounding corners is obvious expedient in designs.” In re Peet 101 USPQ 203 (1954) “There is nothing unobvious from a purely design point of view to achieve a generally pleasing appearance by smoothing and finishing the surface and joints of an article…” In re Wilson 145 USPQ 588 (1965)

The Applicant is further advised that obvious changes in proportions are not a patentable distinction, In re Stevens, 81 USPQ 362 (CCPA 1949). Therefore the differences in proportion and orientation of the rectangular features on the upper top surface are considered obvious proportion changes and not viewed as patentably distinct.

Under this standard, the appearance of the ViewSonic Monitor Hood reference is basically the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 23 June 2020 the earliest uploading date of the ViewSonic Monitor Hood reference was 19 July, 2018, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 103 is proper.  

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

Features visible on the underside of the article in reproduction 1.7 only are indefinite and nonenabling, resulting an indefinite and nonenabling claim. Specifically, a series of rectangular features appear on the underside of the horizontal hood portion of the design in reproduction 1.7. Due to the limited disclosure of these features, the precise appearance and dimensional configuration of these features cannot be determined, and multiple possible interpretations are possible. For example, these features might represent two dimensional markings or indicia on the underside of the surface, they might represent 

    PNG
    media_image3.png
    321
    771
    media_image3.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claim. This may be accomplished by reducing indefinite features to broken line, and by adding a second broken line statement to the specification that describes their purpose. Such a statement might read “The broken line features shown on the bottom of the Monitor Sun Shade in reproduction 1.7 depict portions of the article that form no part of the claimed design.”

Conclusion
The claim stands refused under 35 U.S.C. 103 and under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
   


Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to 

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922